                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF IOWA
                            EASTERN DIVISION

 MARLENE MAUER,

              Plaintiff,                            No. 18-CV-2009-LTS-KEM
 vs.                                                          ORDER

 ICON HEALTH AND FITNESS, INC.,

              Defendant.
                                ____________________

       Plaintiff Marlene Mauer has dismissed her claims against Defendants Sears
Roebuck and Co., a/k/a Sears Crossroads Center Store #1072, and Sears Home Services,
LLC. Docs. 17, 18. Accordingly,
       IT IS ORDERED the previously imposed stay (Doc. 16) is lifted; the case shall
proceed with Plaintiff Mauer and Defendant Icon Health and Fitness, Inc.
       IT IS FURTHER ORDERED counsel for these parties shall meet and confer about
the necessary deadlines for the case to proceed. On or before April 19, 2019, the parties
shall submit to chambers (via email to ecfmail@iand.uscourts.gov):
       1.    Proposed deadlines for the case, and
       2.    An indication of whether the parties request a status conference with the
court to discuss the proposed deadlines or other matters.
       IT IS SO ORDERED this 4th day of April, 2019.

                                                Kelly K.E. Mahoney
                                                Chief United States Magistrate Judge
                                                Northern District of Iowa




       Case 6:18-cv-02009-LTS-KEM Document 19 Filed 04/04/19 Page 1 of 1
